Exhibit 10.14

EXECUTION COPY

FOURTH AMENDMENT

Dated as of March 18, 2009

by and among

PASSIVE ASSET TRANSACTIONS, LLC,

as Borrower,

RFC ASSET HOLDINGS II, LLC,

as Borrower,

RESIDENTIAL FUNDING COMPANY, LLC,

as Guarantor,

GMAC MORTGAGE, LLC,

as Guarantor,

RESIDENTIAL CAPITAL, LLC

as Guarantor,

GMAC LLC,

as Initial Lender and as Lender Agent

and

Certain Other Financial Institutions and Persons from

time to time party hereto as Lenders



--------------------------------------------------------------------------------

This FOURTH AMENDMENT (this “Agreement”) dated as of March 18, 2009 (the
“Amendment Effective Date”), is by and among Passive Asset Transactions, LLC, a
Delaware limited liability company (“PATI”), RFC Asset Holdings II, LLC, a
Delaware limited liability company (“RAHI” and, together with PATI, each a
“Borrower” and collectively, the “Borrowers”), Residential Funding Company, LLC,
a Delaware limited liability company (“RFC”), Residential Capital, LLC, a
Delaware limited liability company (“ResCap”), GMAC Mortgage, LLC, a Delaware
limited liability company (“GMAC Mortgage”, and together with RFC and ResCap,
each a “Guarantor” and collectively, the “Guarantors”), GMAC LLC, a Delaware
limited liability company (the “Initial Lender”), the financial institutions and
other Persons that are or may from time to time become parties hereto as Lenders
(together with the Initial Lender and their respective successors and assigns,
each a “Lender” and collectively, the “Lenders”) and GMAC LLC, a Delaware
limited liability company, as agent for the Lenders (in such capacity together
with its successors and assigns in such capacity, the “Lender Agent”).

Reference is hereby made to the Loan Agreement, dated as of November 20, 2008
among the Borrowers, the Guarantors, the Lenders and the Lender Agent (as
amended and modified through the date hereof, the “Loan Agreement”).

RECITALS

1. Each of the parties hereto is a party to the Loan Agreement.

2. The parties hereto desire to make certain amendments to the Loan Agreement.

3. Each of the parties hereto, by its signature hereto, hereby acknowledges,
consents and agrees to the changes set forth herein.

4. In consideration of the premises and mutual agreements herein contained and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

DEFINED TERMS

SECTION 1.1 Capitalized terms used herein and not otherwise defined shall have
the meaning set forth in the Loan Agreement.

ARTICLE II

AMENDMENTS TO THE LOAN AGREEMENT

SECTION 2.1 Amendments to the Loan Agreement. Each of the parties hereto hereby
consents and agrees that the Loan Agreement shall be amended as of the Amendment
Effective Date as follows:

 

  (a) Section 1.01(b) of the Loan Agreement is hereby amended and restated in
full to read as follows:

“(b) All capitalized terms used herein, and not specifically defined herein, are
used herein as defined in Article 9 of the UCC to the extent defined therein.”

 

     

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

(b) Section 2.04(c) of the Loan Agreement is hereby amended by deleting “the
close of the applicable Business Day” and replacing it with “7:00 p.m., New York
City time, on each Business Day”.

(c) The first sentence of Section 2.10(b) of the Loan Agreement is hereby
amended by deleting clause (i) of the proviso thereto and substituting the
following:

“(i) immediately after giving effect to such reduction, the Aggregate Commitment
Amount as so reduced shall not be lower than the sum of the Outstanding
Aggregate Loan Amount plus the GMAC Derivative Support Requirement.”

(d) Section 8.01 of the Loan Agreement is hereby amended by adding the following
paragraph (n) thereto:

“(n) (i) an “Event of Default” or “Termination Event” shall have occurred under
any Derivative Agreement (as such terms are defined in the applicable Derivative
Agreement), (ii) a “Default” shall have occurred under the Master Netting
Agreement (as such term is defined in the Master Netting Agreement) or (iii) an
“Event of Default” shall have occurred under any “Facility Document” (as such
terms are defined in the MSR Loan Agreement).”

SECTION 2.2 Amendments to Definitions. Each of the parties hereto hereby
consents and agrees that Schedule 1.01 to the Loan Agreement shall be amended as
of the Amendment Effective Date as follows:

(a) The definition of “Available Amount” in Schedule 1.01 to the Loan Agreement
is hereby amended and restated in full to read as follows:

““Available Amount” means, on any Business Day, an amount equal to the lesser of
(a) the Derivative Adjusted Available Amount and (b) the then current Borrowing
Base.”

(b) The definition of “Borrowing Base” in Schedule 1.01 to the Loan Agreement is
hereby amended and restated in full to read as follows:

““Borrowing Base” means, as of any date of determination, an amount equal to the
lesser of (a) the Derivative Adjusted Available Amount and (b) the sum of
(i) the aggregate Collateral Value of all Qualifying Collateral as of the close
of business on the immediately preceding Business Day as determined in
accordance with Section 2.04, plus (ii) the amount of funds on deposit in the
Collection Accounts (but not the European SPV Accounts or the European Hedging
Account) on such date, minus (iii) (for any determination after the initial
determination of the Borrowing Base) any Reserves applicable on such date and
minus (iv) the GMAC Derivative Support Requirement in effect on such date.”

 

   2   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

(c) The definition of “Business Day” in Schedule 1.01 to the Loan Agreement is
hereby amended and restated in full to read as follows:

““Business Day” means any day other than (a) a Saturday or Sunday; or (b) a day
on which banking institutions in the State of New York are required or
authorized by law to be closed.”

(d) The definition of “Flume No. 8 Loan Sale and Purchase Agreement” is hereby
amended by replacing the phrase “Flume No. 8 Sellers” with “Flume No. 8 Seller”
where it appears therein.

(e) The definition of “Flume No. 8 Security Documents” is hereby amended and
restated in full to read as follows:

“Flume No. 8 Security Documents means the Flume No. 8 Notes, the Flume No. 8
Loan Sale and Purchase Agreement, the Flume No. 8 Note Issuance Facility Deed,
the Flume No. 8 Administration Agreement, the Flume No. 8 Bank Agreement, the
Flume No. 8 GIC Agreement, the Flume No. 8 Deed of Assignment, the Flume No. 8
Deed of Charge and Assignment, and each and every other document, agreement and
deed entered into by ResCap, its Subsidiary and/or the Flume No. 8 Security
Trustee in connection with the purchase of certain residential mortgage loans,
the issuance of the Flume No. 8 Notes and creation of security in respect of the
Flume No. 8 Notes in favor of the Flume No. 8 Security Trustee, in each case, by
the Flume No. 8 SPE, as all of the foregoing may be amended, supplemented,
restated or otherwise modified from time to time, and in each case if and to the
extent any of the foregoing evidence or relate to the Flume No. 8 Notes.”

(f) The definition of “Flume No. 8 Sellers” is hereby amended and restated in
full to read as follows:

“Flume No. 8 Seller means GMAC-RFC Limited.”

(g) The definition of “Loan Repayment Date” in Schedule 1.01 to the Loan
Agreement is hereby amended by deleting “March 31, 2009” and replacing it with
“June 30, 2009”.

(h) The definition of “Permitted Liens” in Schedule 1.01 to the Loan Agreement
is hereby amending and restating clause (o) in full to read as follows:

“(o) Liens granted (i) under the Security Documents in favor of the Omnibus
Agent or the Lender Agent to secure the Obligations, (ii) under the “Facility
Documents” (as defined in the MSR Loan Agreement) in favor of the Omnibus Agent
or GMAC, as lender, securing the “Obligations” (as defined in the MSR Loan
Agreement) or (iii) under the Derivative Documents in favor of the Omnibus Agent
or GMAC IM securing obligations under the Derivative Documents.”

 

   3   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

(i) The definition of “Security Documents” in Schedule 1.01 to the Loan
Agreement is hereby amended by (i) adding the phrase “the Omnibus Security
Agreement” immediately after the phrase “the Security Agreement” in clause
(a) of such definition and (ii) adding the phrase “the Omnibus Agent or”
immediately before the phrase “the Lender Agent” in clause (d) of such
definition.

SECTION 2.3 Additional Definitions. Each of the parties hereto hereby consents
and agrees that Schedule 1.01 to the Loan Agreement shall be amended as of the
Amendment Effective Date by adding the following new definitions in the
appropriate alphabetical location therein:

“Derivative Adjusted Available Amount” means, on any Business Day, an amount
equal to the then current Aggregate Commitment Amount minus the GMAC Derivative
Support Requirement.

“Derivative Agreement” means (a) each agreement identified on Schedule X to the
Omnibus Security Agreement and (b) each additional agreement between GMAC IM and
any ResCap Counterparty that governs one or more Derivative Transactions entered
into by GMAC IM and such ResCap Counterparty, which agreement shall consist of
(i) a “Master Agreement” in a form published by the International Swaps and
Derivatives Association, Inc., together with a “Schedule” thereto, each
“Confirmation” thereunder confirming the specific terms of each such Derivative
Transaction and each “Credit Support Annex” related to such Derivative
Transaction or (ii) a “Master Securities Forward Transaction Agreement,”
together with any applicable “Annexes” thereto and each “Confirmation”
thereunder confirming the specific terms of such Derivative Transaction.

“Derivative Documents” shall mean (i) the Derivative Agreements; (ii) the Master
Netting Agreement and (iii) the Omnibus Security Agreement.

“Derivative Transaction” means each interest rate swap, interest rate cap,
currency swap, securities forward, “TBA” or other similar transaction between
GMAC IM and one or more ResCap Counterparties that is entered into pursuant to
and governed by a Derivative Agreement.

“Flume No. 8 Deed of Charge and Assignment means the Deed of Charge and
Assignment, dated as of November 14, 2008, between the Flume No. 8 SPE, the
Flume No. 8 Security Trustee, ResCap, GMAC-RFC Limited, Barclays Bank PLC and
SFM Corporate Services Limited.”

“GMAC Derivative Support Requirement” means, with respect to any Business Day,
the aggregate sum of the amount of cash collateral that GMAC IM is required to
have on deposit as collateral with each ResCap Counterparty pursuant to the
terms of the Derivative Agreements, calculated without deduction

 

   4   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

for netting under the Master Netting Agreement, as such sum is set forth in the
most recent Periodic Netting Statement (as defined in the Master Netting
Agreement) delivered by GMAC IM pursuant to the Master Netting Agreement;
provided that if a Periodic Netting Statement has not been delivered by GMAC IM
for two (2) consecutive Business Days, then, until the delivery of a Periodic
Netting Statement, the GMAC Derivative Support Requirement shall be the sum of
the amounts of cash collateral that GMAC IM has on deposit as collateral with
each ResCap Counterparty pursuant to the terms of the Derivative Agreements on
such Business Day, plus any additional amounts that GMAC IM is required to
deposit pursuant to the terms of the Derivative Agreements on the next Business
Day, minus any amounts currently on deposit as collateral with any ResCap
Counterparty that is required to be returned to GMAC IM pursuant to the terms of
the applicable Derivative Agreement on the next Business Day (as set forth in
any notices delivered pursuant to the terms of the applicable Derivative
Agreement); provided, further, that if, on any Business Day, (i) GMAC IM shall
have failed to deliver any amount of cash collateral when required to do so
under any Derivative Agreement (as modified, if applicable, by the Master
Netting Agreement), (ii) such failure shall have continued for more than three
consecutive Business Days, and (iii) the amount of cash collateral that GMAC IM
has on deposit with the ResCap Counterparties is less than the amount GMAC IM is
required to have on deposit on such Business Day pursuant to the Derivative
Agreements, then such difference shall be excluded for purposes of determining
the “GMAC Derivative Support Requirement”; and provided further, for the
avoidance of doubt, that GMAC’s retention of any amount during any dispute
resolution process specified in the Derivative Documents shall not constitute a
failure to deliver cash collateral for purposes of this definition. In no case
shall the GMAC Derivative Support Requirement be less than zero.

“GMAC IM” means GMAC Investment Management LLC, a Delaware limited liability
company and its successors and assigns.

“Master Netting Agreement” means the Guarantee and Master Netting Agreement
dated as of March 18, 2009 among GMAC IM, GMAC LLC, the ResCap Counterparties,
and the Borrowers, as the same may be amended, supplemented, restated or
otherwise modified from time to time.

“MSR Loan Agreement means the Loan and Security Agreement, dated as of April 18,
2008, by and among RFC and GMAC Mortgage, as borrowers, and GMAC LLC, as lender,
as the same may be amended, supplemented, restated or otherwise modified from
time to time.

“Omnibus Agent” means GMAC, in its capacity as Omnibus Agent pursuant to the
Omnibus Security Agreement.

“Omnibus Security Agreement” means the Omnibus Pledge and Security Agreement
dated as of March 18, 2009 among the Obligors, GMAC IM and GMAC LLC as Omnibus
Agent, Lender Agent, Lender under the MSR Loan Agreement and as a Secured Party,
as the same may be amended, supplemented, restated or otherwise modified from
time to time.

 

   5   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

“ResCap Counterparty” means ResCap, RFC and/or GMAC Mortgage, as counterparty
under a Derivative Transaction, and any successors or assigns.

SECTION 2.4 Amendment to Schedule 7.01(t). Schedule 7.01(t) to the Loan
Agreement is hereby deleted in its entirety and replaced with the Schedule
7.01(t) attached hereto.

ARTICLE III

CONDITIONS TO EFFECTIVENESS

SECTION 3.1 Amendment Effective Date. This Agreement and the provisions
contained herein shall become effective as of the Amendment Effective Date.

ARTICLE IV

ACKNOWLEDGEMENTS, CONSENTS, NOTICE, CONFIRMATION AND

REPRESENTATIONS AND WARRANTIES

SECTION 4.1 Notice. Each party hereto hereby acknowledges timely notice of the
execution of this Agreement and of the transactions and amendments contemplated
hereby. Each party hereto hereby waives any notice requirement contained in the
Loan Agreement or the Facility Documents with respect to the execution of this
Agreement.

SECTION 4.2 Reservation of Rights. The Borrowers and the Guarantors each hereby
acknowledge and agree that none of this Agreement, the making of any loan under
the Loan Agreement by GMAC LLC and GMAC LLC’s or the Lender Agent’s consent
thereto either before or after the Effective Date shall constitute (w) an
approval of the accuracy of all or any portion of any Borrower funding request
or related certification, (x) a waiver or forbearance by GMAC LLC or the Lender
Agent under any of the Facility Documents, (y) the acceptance by any Lender or
the Lender Agent of any course of conduct by any Obligor or any other Person or
(z) an agreement by GMAC LLC or the Lender Agent to amend any of the Facility
Documents without all required approvals or related certification. The Borrowers
and the Guarantors each hereby further acknowledge and agree that GMAC LLC and
the Lender Agent reserve all rights, remedies and options under the Facility
Documents to require either Borrower to satisfy in all respects the conditions
relating to the making of any loan under the Facility Documents and each Obligor
to perform all of its obligations under the Facility Documents which are then
due and owing or are susceptible of performance, as the case may be.

SECTION 4.3 Confirmation of the Facility Documents. The Borrowers, the
Guarantors and the Obligors each hereby acknowledge and agree that, except as
herein expressly amended and as amended by the First Amendment Agreement to the
Pledge and Security Agreement and Irrevocable Proxy, dated as of the date hereof
and among the parties hereto, the Loan Agreement and each other Facility
Document are each ratified and confirmed in all respects and shall remain in
full force and effect in accordance with their respective terms. Without
limiting the foregoing, each Obligor reaffirms its grant of a security interest
in all the Collateral pledged by it, and agrees that such security interest
secures all Obligations. As of the Amendment Effective Date, each reference in
the Loan Agreement to “this Agreement” or in any other Facility Document to the
“Loan Agreement” shall mean the Loan Agreement as amended by this Agreement, and
as hereinafter amended or restated.

 

   6   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

SECTION 4.4 Amendments to Security Documents. Each Obligor covenants and agrees
to deliver to the Omnibus Agent no later than April 15, 2009 fully executed and
delivered amendments to (a) each Account Control Agreement and (b) that certain
letter agreement regarding “Custody of Certificates Representing GSAP Preferred
Shares,” dated as of November 20, 2008, by and among GMAC LLC, in its individual
capacity and as Lender Agent, RAHI, PATI, RAHI A, LLC and PATI A, LLC, each as
necessary to provide that the Omnibus Agent shall be a secured party thereunder,
which amendments shall be in form and substance reasonably acceptable to the
Lender Agent.

SECTION 4.5 Omnibus Security Agreement. The Initial Lender hereby (a) consents
to the execution of the Omnibus Security Agreement and the entry into the
agreements contained therein by the Lender Agent and (b) directs the Lender
Agent to execute the Omnibus Security Agreement.

SECTION 4.6 Additional Collateral. The Obligors hereby acknowledge and agree
that none of the Collateral subject to the lien of the Omnibus Security
Agreement shall constitute “Approved Additional Collateral” as defined in the
Loan Agreement (except to the extent that any such Collateral has been
designated “Approved Additional Collateral” in accordance with the provisions of
the Loan Agreement).

SECTION 4.7 Consent to Security Interest. Each of the Obligors, the Lender Agent
and the Initial Lender hereby consent to the creation and existence of the
security interests in the Collateral created by the Omnibus Security Agreement.

SECTION 4.8 Representations and Warranties. By its signature hereto, each
Borrower, each Guarantor and each other Obligor hereby represents and warrants
that, before and after giving effect to this Agreement, as follows:

(a) Its representations and warranties set forth in the Facility Documents are
true and correct as if made on the date hereof, except to the extent they
expressly relate to an earlier date; and

(b) No Default has occurred and is continuing.

ARTICLE V

MISCELLANEOUS

SECTION 5.1 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (BUT WITH REFERENCE TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, WHICH BY ITS TERMS APPLIES TO THIS AGREEMENT).

SECTION 5.2 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which

 

   7   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

when so executed shall be deemed to be an original (whether such counterpart is
originally executed or an electronic copy of an original and each party hereto
expressly waives its rights to receive originally executed documents) and all of
which when taken together shall constitute one and the same agreement.

SECTION 5.3 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

SECTION 5.4 Entire Agreement. This Agreement, the Loan Agreement and the other
Facility Documents embody the entire agreement and understanding of the parties
hereto and supersede any and all prior agreements, arrangements and
understanding relating to the matters provided for herein.

SECTION 5.5 Captions. The various captions in this Agreement are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Agreement.

SECTION 5.6 Severability. If any provision of this Agreement, or the application
thereof to any party or any circumstance, is held to be unenforceable, invalid
or illegal (in whole or in part) for any reason (in any jurisdiction), the
remaining terms of this Agreement, modified by the deletion of the unenforceable
invalid or illegal portion (in any relevant jurisdiction), will continue in full
force and effect, and such unenforceability, invalidity or illegality will not
otherwise affect the enforceability, validity or legality of the remaining terms
of this Agreement so long as this Agreement, as so modified, continues to
express, without material change, the original intentions of the parties as to
the subject matter hereof and the deletion of such portion of this Agreement
will not substantially impair the respective expectations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties.

SECTION 5.7 SUBMISSION TO JURISDICTION. EACH PARTY HERETO HEREBY SUBMITS TO THE
NONEXCLUSIVE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION
WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY
HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN ANY SUIT, ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT DELIVERED PURSUANT HERETO BY THE
MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE ADDRESS SPECIFIED AT THE TIME FOR
NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER ADDRESS OF WHICH IT SHALL HAVE
GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER PARTIES. THE FOREGOING SHALL NOT
LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING SUIT IN THE COURTS OF ANY
JURISDICTION.

 

   8   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   9   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

RFC ASSET HOLDINGS II, LLC, as Borrower By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-1   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

PASSIVE ASSET TRANSACTIONS, LLC, as Borrower By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-2   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

RESIDENTIAL FUNDING COMPANY, LLC, as Guarantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-3   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

GMAC MORTGAGE, LLC, as Guarantor By:  

/s/ Melissa White

Name:   Melissa White Title:   Assistant Treasurer

 

   S-4   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

RESIDENTIAL CAPITAL, LLC, as Guarantor By:  

/s/ John M. Peterson

Name:   John M. Peterson Title:   Assistant Treasurer

 

   S-5   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

GMAC LLC, as Lender Agent and Initial Lender By:  

/s/ David C. Walker

Name:   David C. Walker Title:   Group Vice President and Treasurer

 

   S-6   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

SCHEDULE 7.01(t)

BILATERAL FACILITIES

[Attached]

 

   Sched. 7.01(t) - 1   

Fourth Amendment

to Loan Agreement



--------------------------------------------------------------------------------

T223

BILATERAL FACILITIES

 

T#   

Company Name

   Internal
Contract
Number    Expiration
Date   

Description

  

Legal Entity Name

T303    Residential Capital, LLC    BUI-06824    Perpetual    ResCap
Borrowings-Other; Builder Notes    Residential Capital, LLC T913    WestLB, AG,
New York Branch    WES-08849    3/31/10    West LB; Other Secured Borrowing;
Eighth Amended & Restated Receivables Financing Agreement dated June 4, 2008
(One-Year Tranche)    RFC Construction Funding LLC, Residential Funding Company,
LLC T620    The Royal Bank of Scotland PLC    THE-06201    5/31/09    RBS;
Secured Aggregation Facility; Class C Variable Funding Loan Note Agreement,
dated December 7, 2006    Preemac II, NL B.V., GMAC RFC Investments B.V. T712   
Deutsche Bank Ag London    DEU-08937    5/30/09    Deutsche; Whole Loan Repo;
Amendment and Accession Agreement dated June 3, 2008    GMAC RFC Investments
B.V., Residential Funding Company, LLC T308    Scotia Inverlat Casa De Bolsa,
S.A. de C.V.    MEX-06825    Perpetual    Scotia; ResCap Borrowings; Mexico CP
Line, dated December 15, 2005    GMAC Hipotecaria, S.A. T309    Mexico Mtn Line
   MEX-06826    6/11/12    GMAC Financiera; ResCap Borrowings; Mexico MTN line,
dated December 30, 2005    GMAC Financiera, S.A. T416    Banco Mercantil Del
Norte, S. A.    BAN-06189    12/18/09    Banco Mercantil Del Norte; Bank Line;
Current Account Credit Agreement dated December 19, 2006    GMAC Financiera,
S.A., GMAC Hipotecaria, S.A., Residential Capital, LLC T711    International
Finance Company    INT-06675    5/27/10    IFC; Whole Loan Repo; Amended &
Restated Local Currency Revolving Loan Agreement dated April 16, 2007   
Residential Funding Company, LLC, GMAC Financiera, S.A. T610    Deutsche Trustee
Company Limited    DEU-10963    5/31/09    Deutsche Trustee; Secured Aggregation
Facility; Amended and Restated Note Issuance Facility Deed dated November 7,
2008    Residential Capital, LLC, GMAC-RFC Limited, CONDUIT (NO. 2) LIMITED,
SILO N0.2 LIMITED T919    Morgan Stanley & Co. International Limited   
RES-06862    9/28/29    Morgan Stanley; Secured Borrowing; Deferred
Consideration Sale Agmt, dated 09/28/2005    GMAC-RFC Limited T005    Fannie Mae
   FNM-06863    Perpetual    FNMA; Off-balance sheet (Gestation Repo); As Soon
As Pooled Sale Agreement, dated July 28, 2003    X- GMAC Mortgage Corporation
T006    JPMorgan Chase Bank, National Association    JPM-08901    6/3/09    JPM;
Off-Balance Sheet (Gestation Repo); Amended and Restated Mortgage Loan
Participation Sale Agreement, dated June 4, 2008    GMAC Mortgage, LLC, GMAC
Bank T932    Citibank, NA    CIT-06399    5/31/09    Citibank; Mortgage
Servicing Rights; Loan and Security Agreement dated September 10, 2007   
Residential Capital, LLC, GMAC Mortgage, LLC T816    BNP Paribas Securities
Corp.    BNP-06176    Perpetual    BNP Paribas; Securities Repo; Master
Repurchase Agreement dated August 15, 2007    Residential Funding Securities,
LLC T819    Credit Suisse Securities (Europe) Limited    CRE-04745    Perpetual
   Credit Suisse Securities (Europe) Master Repurchase Agreement    Residential
Funding Company, LLC T922    Credit Suisse Securities (USA) LLC    CSF-06561   
Perpetual    Credit Suisse Securities: NIMS Residual Repo; Master Repurchase
Agreement dated May 16, 2006    Residential Funding Company, LLC T009    Fannie
Mae    FAN-06642    Perpetual    Fannie Mae; Off-Balance Sheet; Master Agreement
No. MP04004.1 NA    GMAC LLC, Residential Capital, LLC, GMAC Mortgage, LLC T905
   Wells Fargo GMEN    GMA-06810    2/25/31    Wells Fargo; Other Secured
Borrowings-GMEN; GMACM Home Equity Notes dated February 24, 2004    X- GMAC
Mortgage Corporation, GMACM Home Equity Notes 2004 Variable Funding Trust, GMACR
Mortgage Products, Inc.

 

1



--------------------------------------------------------------------------------

T223

BILATERAL FACILITIES

 

T#   

Company Name

   Internal
Contract
Number    Expiration
Date   

Description

  

Legal Entity Name

T909    Barclays Bank PLC    BAR-07730    5/29/09    Barclays - GSAP; Other
Secured Borrowings; Second Amended and Restated Indenture dated March 6, 2008   
GMACR Mortgage Products, Inc., GMAC Mortgage, LLC, GMAC Bank, Residential
Funding Company, LLC T214    GMAC LLC    GMA-08354    5/1/09    GMAC;
Intercompany - MSR; Loan and Security Agreement dated April 18, 2008    GMAC
LLC, Residential Capital, LLC, Residential Funding Company, LLC, GMAC Mortgage,
LLC T903    Credit Suisse First Boston Mortgage Capital LLC    CRE-08873   
6/3/09    Credit Suisse First Boston; Whole Loan Repo - Scratch & Dent; Amended
& Restated Master Repurchase Agreement dated June 4, 2008    Homecomings
Financial, LLC, Residential Funding Company, LLC, GMAC Mortgage, LLC,
Residential Capital, LLC T921    The Royal Bank of Scotland PLC    THE-08877   
6/3/09    RBS; Other Secured Borrowing; Amended and Restated Master Repurchase
Agreement dated June 4, 2008    Residential Capital, LLC, Homecomings Financial,
LLC, Residential Funding Company, LLC, GMAC Mortgage, LLC T924    Lehman
Commercial Paper Inc    LEH-08871    6/3/09    Lehman; Other Secured Borrowing;
Second Amended & Restated Master Repurchase Agreement dated June 4, 2008   
Homecomings Financial, LLC, Residential Funding Company, LLC, Residential
Capital, LLC, GMAC Mortgage, LLC T930    JPMorgan Chase Bank, National
Association    BEA-08872    6/4/09    JP Morgan; Other Secured Borrowing; Third
Amended & Restated Master Repurchase Agreement dated June 4, 2008    Residential
Capital, LLC, Residential Funding Company, LLC, GMAC Mortgage, LLC T003    Bank
of America, NA    HOR-06813    11/30/07
(A)    BofA and JPMorgan; Horsham Funding - Off-Balance Sheet Facility; Amended
and Restated Certificate Purchase Agreement, dated June 20, 2002    X- GMAC
Mortgage Corporation T719    Bank of America, NA    BAN-08844    6/3/09    BofA;
Whole Loan Repo; Master Repurchase Agreement dated June 4, 2008    Residential
Capital, LLC, GMAC Mortgage, LLC, Residential Funding Company, LLC T215    GMAC
LLC    GMA-08892    5/1/10    GMAC; Intercompany - Revolver; Loan Agreement
dated June 4, 2008    GMAC Mortgage, LLC, Residential Funding Company, LLC,
Homecomings Financial, LLC, Residential Capital, LLC, GMAC LLC, RFC Asset
Holdings II, Inc T216    GMAC Commercial Finance LLC    GMA-09121    6/16/09   
GMAC Commercial Finance; Off Balance Sheet; Servicer Advance Receivables
Factoring Agreement dated June 17, 2008    Residential Funding Company, LLC,
GMAC Mortgage, LLC, GMAC LLC, Residential Capital, LLC T817    Federal Home Loan
Mortgage Corporation    FED-06182    Perpetual    FHLMC; Securities Repo; Master
Repurchase Agreement dated August 22, 2007    Residential Funding Securities,
LLC T824    Credit Suisse Securities (USA) LLC    CRE-10512    Perpetual   
Credit Suisse Securities (USA); Master Repurchase Agreement dated May 16, 2006
   X- Residential Funding Corporation

 

(A) Trust open until 12/31/08

Schedule excludes ResCap intercompany agreements, bank lines and loans, bonds
and deposit liabilities.

 

2